DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/456,946 dated 3 June 2022, responding to the 17 March 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 6, 9, 15, and 18-20 have been amended, and claim 8 has been canceled.
In light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter as presented in the previous Office action has been withdrawn and updated grounds of rejection presented herein.
The 35 U.S.C. 101 rejection of claims 19-20 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-7 and 9-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, there is a lack of antecedent basis for claimed “the memory location” (lines 6, 8-9 of claim). It is unclear if this is intended to refer to a memory location in the “multiple memory locations to monitor” or if this memory location is distinct from the “multiple memory locations”. Further, it is unclear if claimed “each memory location” (line 10 of claim) is intended to refer to a memory location in claimed “multiple memory locations” or claimed “the memory location” that satisfies reference data. Applicant is requested to clarify the claim language.
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claims 15 and 19, the claim recites, in part, determining multiple memory locations to monitor for a change indicative of a message…, determining whether data at the memory location satisfies reference data, and processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location, each memory location associated with a different message queue. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claims 1, 15, and 19 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claims 1, 15, and 19 of a processing messages in response to data at a memory location satisfying reference data is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “compute device” comprising “circuitry,” and a “device connected to a local bus of the compute device”. The compute device, circuitry, and device connected to a local bus are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “compute device” comprising “circuitry,” and a “device connected to a local bus of the compute device”. The “compute device” comprising “circuitry,” and a “device connected to a local bus of the compute device” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 2, 16, and 20 the claims recite the additional limitation to obtain a message from the device; write the message to a corresponding message queue in memory; and write, to the determined memory location, data to indicate that the message has been obtained from the device, features which only further describe the abstract idea itself. Therefore, claims 2, 16, and 20 do not include features that amount to significantly more than that idea.
	As per claims 3 and 17, the claims recite the additional limitation to write the message to a corresponding message queue in memory comprises to write the message to a message queue associated with the device from which the message was obtained, features which only further describe the abstract idea itself. Therefore, claims 3 and 17 do not include features that amount to significantly more than that idea.
	As per claim 4, the claim recites the additional limitation to write the message to a corresponding message queue in memory comprises to write the message to a message queue associated with a priority associated with the message, features which only further describe the abstract idea itself. Therefore, claim 4 does not include features that amount to significantly more than that idea.
	As per claim 5, the claim recites the additional limitation to write data to indicate that the message has been obtained from the device comprises to write, to a master monitored memory location, an address of the corresponding message queue to which the obtained message was written, features which only describe lowering a threshold based on a comparison, i.e. a mental process. Therefore, claim 5 does not include features that amount to significantly more than that idea.
As per claims 6 and 18, the claims recite the additional limitation to write data to indicate that the message has been obtained from the device comprises to write, to a monitored memory location dedicated to the message queue to which the obtained message was written, data indicative of a number of messages presently in the message queue, features which merely describe mathematical formula or calculation and do not add significantly more than the abstract idea. Therefore, claims 6 and 18 do not include features that amount to significantly more than that idea.
As per claim 7, the claim recites the additional limitation to determine a memory location to monitor comprises to determine a master memory location to monitor, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea.
As per claim 9, the claim recites the additional limitation to determine a reference number of messages to be present in each of the multiple memory locations before messages in the corresponding message queue are processed, features which only further describe the abstract idea itself. Therefore, claim 9 does not include features that amount to significantly more than that idea.
As per claim 10, the claim recites the additional limitation to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a processor core, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites the additional limitation to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a memory mapped I/O device, features which only further describe the abstract idea itself. Therefore, claim 11 does not include features that amount to significantly more than that idea.
As per claim 12, the claim recites the additional limitation to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a device connected to a peripheral component interconnect express (PCIe) bus, features which only further describe the abstract idea itself. Therefore, claim 12 does not include features that amount to significantly more than that idea.
As per claim 13, the claim recites the additional limitation to determine whether data at the memory location satisfies reference data comprises to determine whether a memory address at the memory location has changed, features which only further describe the abstract idea itself. Therefore, claim 13 does not include features that amount to significantly more than that idea.
As per claim 14, the claim recites the additional limitation to determine whether data at the memory location satisfies reference data comprises to determine whether a number of messages indicated at the monitored memory location satisfies a reference number of messages, features which only further describe the abstract idea itself. Therefore, claim 14 does not include features that amount to significantly more than that idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau et al. (U.S. 2009/0313701) (Hereinafter Frerebeau) in view of Wu, Anni (U.S. 2011/0154147) (Hereinafter Wu), and further in view of Melvin et al. (U.S. 6,697,330) (Hereinafter Melvin – art made of record).
As per claim 1, Frerebeau discloses a compute device comprising: circuitry to: 
determine multiple memory locations to monitor for a change indicative of a message from a device connected to a local bus of the compute device (see for example Frerebeau, this limitation is disclosed such that predetermined memory locations are configured to receive test data from a first device; paragraphs [0013]-[0014]. Data connection interface types for devices include interface types such as PCI and AGP (i.e. devices are “connected to a local bus of the compute device”); paragraph [0049]);
determine whether data at the memory location satisfies reference data (see for example Frerebeau, this limitation is disclosed such that the test data received is compared with an expected result (i.e. determination of “satisfies reference data”); paragraphs [0015]-[0027]); and 
Frerebeau does not explicitly teach processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location.
However, Wu discloses processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location (see for example Wu, this limitation is disclosed such that if a data block in a retransmission queue meets a predefined condition, the data block is retransmitted; paragraph [0100]).
Frerebeau in view of Wu is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau by waiting to perform action on queued data based on a condition as taught by Wu because it would enhance the teaching of Frerebeau with an effective means of providing autonomous operation on queued data, reducing error rate of a system (as suggested by Wu, see for example Abstract).
Although Frerebeau in view of Wu discloses processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location, Frerebeau in view of Wu does not explicitly teach that each memory location is associated with a different message queue.
However, Melvin discloses that each memory location is associated with a different message queue (see for example Melvin, this limitation is disclosed such that there is a system with a plurality of ports, each port associated with a transmit queue and a receive queue (i.e. message queues), both transmit queues and receive queue being composed of contiguous memory locations (i.e. each memory location associated with a different message queue) within memory; col.1 lines {15}-{31}, col.5 line {53} – col.6 line {20}).
Frerebeau in view of Wu is analogous art with Melvin because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu by having a plurality of queues with their own contiguous memory locations as taught by Melvin because it would enhance the teaching of Frerebeau in view of Wu with an effective means of enabling queues to contain descriptors that point to the memory locations in which communications are stored (as suggested by Melvin, see for example col.1 lines {15}-{31}).
As per claim 2, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1, wherein the circuitry is further to: 
obtain a message from the device (see for example Frerebeau, this limitation is disclosed such that test data is received; paragraph [0058]); 
write the message to a corresponding message queue in memory (see for example Frerebeau, this limitation is disclosed such that received test data is written; paragraph [0058]); and 
write, to the determined memory location, data to indicate that the message has been obtained from the device (see for example Frerebeau, this limitation is disclosed such that the test data is written to the predetermined memory location; paragraph [0058]).
As per claim 7, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1, wherein to determine a memory location to monitor comprises to determine a master memory location to monitor (see for example Frerebeau, this limitation is disclosed such that a predetermined memory location (i.e. master memory location) is monitored; paragraph [0058]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) in view of Wu (U.S. 2011/0154147), further in view of Melvin (U.S. 6,697,330) as applied to claim 2 above, and further in view of Sugahara et al. (U.S. 6,684,281) (Hereinafter Sugahara – art made of record).
As per claim 3, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein to write the message to a corresponding message queue in memory comprises to write the message to a message queue associated with the device from which the message was obtained.
However, Sugahara discloses the limitation wherein to write the message to a corresponding message queue in memory comprises to write the message to a message queue associated with the device from which the message was obtained (see for example Sugahara, this limitation is disclosed such that there is a system for delivering an interrupt message over a computer network comprising a first PCI network adaptor for receiving directly from a local device a PCI write request containing an interrupt message to a write address within a doorbell address range of memory of a first PCI bus, the doorbell address range associated with a remote device; and a second PCI network adaptor coupled to the first PCI network adaptor and to the remote device, for receiving the write request containing the interrupt message from the first PCI network adaptor and directly writing the interrupt message data into an interrupt message queue associated with the remote device.; clm.1 and associated text).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Sugahara because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by writing to a doorbell address as taught by Sugahara because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of facilitating memory-mapped writes (as suggested by Sugahara, see for example col.2 lines {10}-{19}).
As per claim 5, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein to write data to indicate that a message has been obtained from a device comprises to write, to a master monitored memory location, an address of the corresponding message queue to which the obtained message was written.
However, Sugahara discloses the limitation wherein to write data to indicate that a message has been obtained from a device comprises to write, to a master monitored memory location, an address of the corresponding message queue to which the obtained message was written (see for example Sugahara, this limitation is disclosed such that the received message is written to a doorbell address range; clm.1 and associated text).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Sugahara because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by writing to a doorbell address as taught by Sugahara because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of facilitating memory-mapped writes (as suggested by Sugahara, see for example col.2 lines {10}-{19}).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) in view of Wu (U.S. 2011/0154147), further in view of Melvin (U.S. 6,697,330) as applied to claim 2 above, and further in view of Chen et al. (U.S. 2015/0006841) (Hereinafter Chen – art made of record).
As per claim 4, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein to write a message to a corresponding message queue in memory comprises to write the message to a message queue associated with a priority associated with the message. 
However, Chen discloses the limitation wherein to write a message to a corresponding message queue in memory comprises to write the message to a message queue associated with a priority associated with the message (see for example Chen, this limitation is disclosed such that read/write requests (i.e. messages) are saved (i.e. writing a message) are to queues with different priorities depending on what priority the read/write requests are marked with; paragraph [0047], clm.13 and associated text).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Chen because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by writing requests (messages) to queues as taught by Chen because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of executing requests from a controller according to the priorities of the requests (as suggested by Chen, see for example paragraph [0058]).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Chen because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by associating messages with queues by priority as taught by Chen because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of attaching information about data access priority to messages for scheduling (as suggested by Chen, see for example paragraph [0017]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) in view of Wu (U.S. 2011/0154147), further in view of Melvin (U.S. 6,697,330) as applied to claim 2 above, and further in view of Mavashev et al. (US 2005/0198614) (Hereinafter Mavashev – art made of record).
As per claim 6, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein to write data to indicate that the message has been obtained from the device comprises to write, to a monitored memory location dedicated to the message queue to which the obtained message was written, data indicative of a number of messages presently in the message queue. 
However, Mavashev discloses the limitation wherein to write data to indicate that the message has been obtained from the device comprises to write, to a monitored memory location dedicated to the message queue to which the obtained message was written, data indicative of a number of messages presently in the message queue (see for example Mavashev, this limitation is disclosed such that a decision support system monitors selected queues at an interval specified by the user. The data monitored consist of a count of the ENQueued messages for a specific queue, a count of the DEQueued messages for a specific queue and the depth of the selected Queue; paragraph [0070]).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Mavashev because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by monitoring message counts for a queue as taught by Mavashev because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of supporting decisions with statistics related to queues (as suggested by Mavashev, see for example paragraph [0069]).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) in view of Wu (U.S. 2011/0154147), further in view of Melvin (U.S. 6,697,330) as applied to claim 1 above, and further in view of Venkataramani et al. (WO2018/034681A1) (Hereinafter Venkataramani – art made of record).
As per claim 9, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein circuitry is further to determine a reference number of messages to be present in each of the multiple memory locations before messages in the corresponding message queue are processed.
However, Venkataramani discloses wherein circuitry is further to determine a reference number of messages to be present in each of the multiple memory locations before messages in the corresponding message queue are processed (see for example Venkataramani, this limitation is disclosed such that memory operations specify an address or address range to be tracked, as well as specify a number of updates (writes) the memory address or address range is to receive before requests that arrived and were queued may be read; paragraph [0045]).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Venkataramani because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by waiting to read queued requests that arrive as taught by Venkataramani because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of tracking and synchronizing request to addresses and address ranges (as suggested by Venkataramani, see for example paragraph [0045]).
As per claim 14, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1 (see for example claim 1 above), but does not explicitly teach the limitation wherein to determine whether data at the memory location satisfies reference data comprises to determine whether a number of messages indicated at the monitored memory location satisfies a reference number of messages.
However, Venkataramani the limitation wherein to determine whether data at the memory location satisfies reference data comprises to determine whether a number of messages indicated at the monitored memory location satisfies a reference number of messages (see for example Venkataramani, this limitation is disclosed such that memory operations specify an address or address range to be tracked, as well as specify a number of updates (writes) the memory address or address range is to receive before requests that arrived and were queued may be read (i.e. determining whether a number of messages indicated at the monitored memory location satisfies a reference number of messages); paragraph [0045]).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Venkataramani because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by waiting to read queued requests that arrive as taught by Venkataramani because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of tracking and synchronizing request to addresses and address ranges (as suggested by Venkataramani, see for example paragraph [0045]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) view of Wu (U.S. 2011/154147), further in view of Melvin (U.S. 6,697,330) as applied to claim 1 above, and further in view of Van Doren et al. (U.S. 2005/0160240) (Hereinafter Van Doren).
As per claim 10, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a processor core.
However, Van Doren discloses the limitation wherein to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a processor core (see for example Van Doren, this limitation is disclosed such that messages are provide by a processor; paragraph [0008]).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Van Doren because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by providing a message by a processor as taught by Van Doren because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of providing a data response from an owner processor (as suggested by Van Doren, see for example paragraph [0009]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) view of Wu (U.S. 2011/154147), further in view of Melvin (U.S. 6,697,330) as applied to claim 1 above, and further in view of Shalev et al. (U.S. 10,437,748) (Hereinafter Shalev – art made of record).
As per claim 11, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a memory mapped I/O device.
	However, Shalev discloses the limitation wherein to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a memory mapped I/O device (see for example Shalev, this limitation is disclosed such that a message router monitors designated memory addresses in shared memory for messages including interrupts sent using memory mapped I/O by a PCIe device; col.4 line {52} – col.5 line {11}, col.8 lines {14}-{41}).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Shalev because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by monitoring designated memory addresses as taught by Shalev because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of providing a message router that can receive data from a memory bus interface (as suggested by Shalev, see for example col.4 line {52} – col.5 line {11}).
As per claim 12, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a device connected to a peripheral component interconnect express (PCIe) bus.
	However, Shalev discloses the limitation wherein to determine a memory location to monitor comprises to determine a memory location to monitor for a change indicative of a message obtained from a device connected to a peripheral component interconnect express (PCIe) bus (see for example Shalev, this limitation is disclosed such that a message router monitors designated memory addresses in shared memory for messages including interrupts sent using memory mapped I/O by a PCIe device; col.4 line {52} – col.5 line {11}, col.8 lines {14}-{41}).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Shalev because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by monitoring designated memory addresses as taught by Shalev because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of providing a message router that can receive data from a memory bus interface (as suggested by Shalev, see for example col.4 line {52} – col.5 line {11}).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) view of Wu (U.S. 2011/154147), further in view of Melvin (U.S. 6,697,330) as applied to claim 1 above, and further in view of Horovitz et al. (U.S. 2011/0082962) (Hereinafter Horovitz – art made of record).
As per claim 13, Frerebeau in view of Wu, further in view of Melvin discloses the compute device of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein to determine whether data at the memory location satisfies reference data comprises to determine whether a memory address at the memory location has changed.
	However, Horovitz discloses the limitation wherein to determine whether data at the memory location satisfies reference data comprises to determine whether a memory address at the memory location has changed (see for example Horovitz, this limitation is disclosed such that a monitoring system monitors physical address space locations corresponding to virtual address space to detect changes that modify the virtual address space; paragraphs [0089], [0092]).
Frerebeau in view of Wu, further in view of Melvin is analogous art with Horovitz because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Melvin by monitoring locations in memory for a address change as taught by Horovitz because it would enhance the teaching of Frerebeau in view of Wu, further in view of Melvin with an effective means of tracing changes to address spaces corresponding to one or more processes (as suggested by Horovitz, see for example paragraph [0089]).

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau. (U.S. 2009/0313701) in view of Wu (U.S. 2011/0154147), and further in view of Shalev (U.S. 10,437,748).
As per claim 15, Frerebeau discloses a method comprising:
determining, by a compute device, a memory location to monitor for a change indicative of a message obtained from a device connected to a local bus of the compute device (see for example Frerebeau, this limitation is disclosed such that predetermined memory locations are configured to receive test data from a first device; paragraphs [0013]-[0014]. Data connection interface types for devices include interface types such as PCI and AGP (i.e. devices are “connected to a local bus of the compute device”); paragraph [0049]);
determining, by the compute device, whether data at the memory location satisfies reference data (see for example Frerebeau, this limitation is disclosed such that the test data received is compared with an expected result (i.e. determination of “satisfies reference data”); paragraphs [0015]-[0027]); and 
Frerebeau does not explicitly teach processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location.
However, Wu discloses processing, by the compute device and in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location (see for example Wu, this limitation is disclosed such that if a data block in a retransmission queue meets a predefined condition, the data block is retransmitted; paragraph [0100]).
Frerebeau in view of Wu is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau by waiting to perform action on queued data based on a condition as taught by Wu because it would enhance the teaching of Frerebeau with an effective means of providing autonomous operation on queued data, reducing error rate of a system (as suggested by Wu, see for example Abstract).
Although Frerebeau in view of Wu discloses determining, by a compute device, a memory location to monitor for a change indicative of a message obtained from a device connected to a local bus of the compute device, Frerebeau in view of Wu does not explicitly teach that the device is a memory mapped I/O device..
However, Shalev discloses the limitation wherein the device is a memory mapped I/O device (see for example Shalev, this limitation is disclosed such that a message router monitors designated memory addresses in shared memory for messages including interrupts sent using memory mapped I/O by a PCIe device; col.4 line {52} – col.5 line {11}, col.8 lines {14}-{41}).
Frerebeau in view of Wu is analogous art with Shalev because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu by monitoring designated memory addresses as taught by Shalev because it would enhance the teaching of Frerebeau in view of Wu with an effective means of providing a message router that can receive data from a memory bus interface (as suggested by Shalev, see for example col.4 line {52} – col.5 line {11}).
As per claim 16, Frerebeau in view of Wu, further in view of Shalev discloses the method of claim 15, further comprising:
obtaining, by the compute device, a message from the device (see for example Frerebeau, this limitation is disclosed such that test data is received; paragraph [0058]); 
writing, by the compute device, the message to a corresponding message queue in memory (see for example Frerebeau, this limitation is disclosed such that received test data is written; paragraph [0058]); and 
writing, by the compute device and to the determined memory location, data to indicate that the message has been obtained from the device (see for example Frerebeau, this limitation is disclosed such that the test data is written to the predetermined memory location; paragraph [0058]).
As per claim 17, Frerebeau in view of Wu, further in view of Shalev discloses the method of claim 16, wherein writing data to indicate that the message has been obtained from the device comprises writing, to a master monitored memory location, an address of the corresponding message queue to which the obtained message was written (see for example Frerebeau, this limitation is disclosed such that a predetermined memory location (i.e. master memory location) is monitored; paragraph [0058]).
As per claim 19, Frerebeau discloses one or more non-transitory machine-readable storage media comprising a plurality of instructions stored there that, in response to being executed, cause a compute device (see for example Frerebeau, paragraphs [0047], [0100]) to: 
determine a memory location to monitor for a change indicative of a message obtained from a device connected to a bus of the compute device (see for example Frerebeau, this limitation is disclosed such that predetermined memory locations are configured to receive test data from a first device; paragraphs [0013]-[0014]. Data connection interface types for devices include interface types such as PCI and AGP (i.e. devices are “connected to a local bus of the compute device”); paragraph [0049]);
determine whether data at the memory location satisfies reference data (see for example Frerebeau, this limitation is disclosed such that the test data received is compared with an expected result (i.e. determination of “satisfies reference data”); paragraphs [0015]-[0027]); and 
Frerebeau does not explicitly teach processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location.
However, Wu discloses processing, in response to a determination that the data at the memory location satisfies the reference data, one or more messages in a message queue associated with the memory location (see for example Wu, this limitation is disclosed such that if a data block in a retransmission queue meets a predefined condition, the data block is retransmitted; paragraph [0100]).
Frerebeau in view of Wu is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau by waiting to perform action on queued data based on a condition as taught by Wu because it would enhance the teaching of Frerebeau with an effective means of providing autonomous operation on queued data, reducing error rate of a system (as suggested by Wu, see for example Abstract).
Although Frerebeau in view of Wu discloses determining a memory location to monitor for a change indicative of a message obtained from a device connected to a bus of the compute device, Frerebeau in view of Wu does not explicitly teach that the bus of the compute device is a peripheral component interconnect express (PCIe) bus.
However, Shalev discloses the limitation wherein the bus of the compute device is a peripheral component interconnect express (PCIe) bus (see for example Shalev, this limitation is disclosed such that a message router monitors designated memory addresses in shared memory for messages including interrupts sent using memory mapped I/O by a PCIe device; col.4 line {52} – col.5 line {11}, col.8 lines {14}-{41}).
Frerebeau in view of Wu is analogous art with Shalev because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu by monitoring designated memory addresses as taught by Shalev because it would enhance the teaching of Frerebeau in view of Wu with an effective means of providing a message router that can receive data from a memory bus interface (as suggested by Shalev, see for example col.4 line {52} – col.5 line {11}).
Regarding claim 20, it is a medium claim having similar limitations cited in claim 16.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frerebeau (U.S. 2009/0313701) in view of Wu (U.S. 2011/0154147), further in view of Shalev (U.S. 10,437,748) as applied to claim 16 above, and further in view of Mavashev (US 2005/0198614).
As per claim 18, Frerebeau in view of Wu, further in view of Shalev discloses the method of claim 16 above (see rejection of claim 16 above), but does not explicitly teach the limitation wherein writing data to indicate that the message has been obtained from the device comprises writing, to a monitored memory location dedicated to the message queue to which the obtained message was written, data indicative of a number of messages presently in the message queue. 
However, Mavashev discloses the limitation wherein writing data to indicate that the message has been obtained from the device comprises writing, to a monitored memory location dedicated to the message queue to which the obtained message was written, data indicative of a number of messages presently in the message queue (see for example Mavashev, this limitation is disclosed such that a decision support system monitors selected queues at an interval specified by the user. The data monitored consist of a count of the ENQueued messages for a specific queue, a count of the DEQueued messages for a specific queue and the depth of the selected Queue; paragraph [0070]).
Frerebeau in view of Wu, further in view of Shalev is analogous art with Mavashev because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Frerebeau in view of Wu, further in view of Shalev by monitoring message counts for a queue as taught by Mavashev because it would enhance the teaching of Frerebeau in view of Wu, further in view of Shalev with an effective means of supporting decisions with statistics related to queues (as suggested by Mavashev, see for example paragraph [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196